Citation Nr: 1760464	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 through September 1968, with additional periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied service connection for bilateral hearing loss.  The Veteran timely appealed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Results from audiometric testing of the Veteran's hearing do not show a loss of hearing that meets or exceeds the threshold for disability established by VA regulation.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  In this case, VA satisfied its duty to notify by sending the Veteran standard informational letters in November 2011, July 2015 and August 2015.

In the case of a claim for disability compensation, VA is required to obtain the Veteran's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers, and attempt to obtain any private treatment records adequately identified by the Veteran.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  

In this case, the majority of Veteran's active-duty service medical records were not available.  In March 2012 VA sent the Veteran a letter informing him that his medical records from the period of his active service could not be located, and asking him to provide VA any service treatment records and records of inpatient treatment in his personal possession.  In April 2012 VA issued a formal finding that the complete service treatment records from the Veteran's period of active service were not available.  In July 2012 the Veteran provided VA a copy of his September 1964 enlistment physical, as well as a report of medical history that he had provided at the time of a re-enlistment examination in 1979.  VA also obtained medical records from military hospitals during the Veteran's civilian and reserve service and associated them with the claims file.  

The Board acknowledges its heightened duty to assist in light of the unavailability of the majority of the Veteran's service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

VA must make reasonable efforts to obtain relevant records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Following a review of the claims file, the Board concludes that all available records relevant to the claim decided herein, including those identified by the Veteran, have been obtained to the extent possible, and the record contains sufficient evidence to adjudicate the claim.  

VA also must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4).  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  

VA provided the Veteran a hearing examination, and obtained a medical opinion based on that examination, in April 2016.  The examiner reviewed the Veteran's case file and all available medical records, and responded fully to the disability benefits questionnaire guiding the examination.  The Board finds the examination thorough, and the associated medical opinion adequate. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge at which both he and his nephew provided testimony and in which his representative participated.  A transcript of the hearing is included in the Veteran's claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained, nor has he advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the above record provides an adequate basis on which to decide the merits of the case, and that VA has fulfilled its duties to notify and assist.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of a current hearing loss disability (as defined by the criteria at 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may provide a basis for the grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting its  decision, there is no requirement to discuss, in detail, each piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not need to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal. 

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  The Veteran's DD 214 notes his service specialty as security policeman, and at his Board hearing the Veteran explained that this resulted in exposure to frequent and significant instances of small-arms fire without the use of hearing protection. Therefore, the Board concedes the Veteran's exposure to military acoustic trauma.

At his Board hearing, the Veteran identified the timing of the onset of his bilateral hearing loss as "maybe a couple of years after I got out," and explained that his wife had told him that he was not hearing well, and that he, too, thought he was not hearing as well as he had previously.  He attributed this to noise exposure during 22 years as a military policeman.  The Veteran's nephew testified that he was not able to communicate effectively with the Veteran if he spoke softly or without being physically in front of the Veteran and making certain the Veteran knew he was being spoken to; he noted that as a teenager, when speaking with his uncle he would have to "yell it out," and though this seemed normal at the time, he now realized it was not.  

On the VA audiological examination in April 2016, pure tone thresholds (i.e., how loud the sound at a specific frequency needed to be before the Veteran could hear it), measured in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT (db)
10
10
10
5
5
LEFT (db)
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The hearing examiner's evaluation was that the Veteran's hearing was well within normal limits.  He noted further that audiometric data available for review in September 1964 (the Veteran's enlistment examination), December 1971, September 1974, April 1976, January 1981, and January 1985 all revealed hearing within normal limits.  An audiogram from February 1989 showed a decrease in hearing at 6000 Hertz; however this was not a permanent threshold shift.  

The Board further notes that in the report of medical history provided by the Veteran at the time of a re-enlistment examination in 1979, he denied any hearing loss. 

Before VA considers the cause of a disability, VA must first determine whether a disability exists.  As discussed above, VA defines the disability of hearing loss by reference to objective audiometric findings and speech recognition scores.  Here, the VA examination results do not demonstrate a disability for VA purposes, as the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater; the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  38 C.F.R. § 3.385.

The Board appreciates the testimony provided by the Veteran and his nephew, and recognizes the Veteran's sincere belief that he has a bilateral hearing loss disability related to his active service.  The Board notes that the Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training).  However, laypersons generally are not competent to provide diagnoses of disability (including their own), or render opinions as to the etiology of a disability such as hearing loss, because generally they do not have the requisite medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This is particularly true where, as here, the diagnosis of current disability for VA purposes is based entirely on objective testing.

The threshold requirement for service connection for any disability is competent medical evidence of the existence of the claimed disability at some point during the pendency of the claim, including during a Veteran's appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").

In this case, the competent medical evidence of record does not demonstrate the existence of disabling hearing loss during any period of the Veteran's appeal.  Thus, after consideration of the entire record and the relevant law, the Board finds that service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


